I dissent.
I am of the opinion that the evidence is sufficient to support the conclusion of the trial court that no part of the assessed portion of the land owned in fee by the railroad company, the greater part of which admittedly was used for purposes in no way connected with the railroad, such as being leased to private parties for other purposes, was ever devoted to railroad purposes, and that none of such assessed portion. ever constituted a part of the railroad right of way.
As to the other objection made by appellant, I think the case clearly falls within the principle of McNeil v. City of *Page 255 South Pasadena, 166 Cal. 153, [48 L. R. A. (N. S.) 138,135 P. 32].
I think the judgment should be affirmed.
Shaw, J., and Sloss, J., concurred with Chief Justice Angellotti.
Rehearing denied.